This case grows out of a mill run real estate transaction wherein appellants sold appellees lots one, two and three, Blocks Nine of Lauderdale by the Sea, a subdivision in Broward County. It was instituted as a suit for injunction but wound up as one to require performance of the contract to sell. The ultimate questions turned on the interpretation of the evidence in support of a complicated set of facts. The chancellor found for the complainants and his finding finds ample support in the record. A detailed discussion of the questions raised would require a lengthy opinion that would serve no useful purpose.
The judgment appealed from was fair and equitable and is affirmed.
Affirmed.
  BROWN, C. J., WHITFIELD, BUFORD and ADAMS, JJ., concur. *Page 857